 
Exhibit 10.4
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Agreement”) is made as of November 30, 2009 by and
among NaturalNano, Inc., a Nevada corporation (the “Company”), and the
subscribers identified on the signature pages hereto and their respective
endorsees, transferees and assigns (each a “Secured Party” and, collectively,
the “Secured Parties”).
 
WHEREAS, pursuant to the Subscription Agreement, dated of even date herewith,
the Company issued to the Secured Parties a certain 10% Subordinated Secured
Promissory Note (the “Note”).
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.  Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.  All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Subscription Agreement.
 
a. “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
i. All goods, including, without limitation, all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items, owned by the Company
and used in connection with the Company’s businesses and all improvements
thereto; and
 
ii. All inventory of the Company; and
 
iii. All of the Company’s contract rights and general intangibles, including,
without limitation, all partnership interests, stock or other securities,
licenses, distribution and other agreements, computer software development
rights, employee non-compete, non-disclosure and assignment of rights
agreements, leases, franchises, customer lists, quality control procedures,
grants and rights, goodwill, deposit accounts, and income tax refunds; and
 
iv. All receivables of the Company including, without limitation, all insurance
proceeds, and rights to refunds or indemnification whatsoever owing, together
with all instruments, all documents of title representing any of the foregoing,
all rights in any merchandising, goods, equipment, motor vehicles and trucks
which any of the same may represent, and all right, title, security and
guaranties with respect to each receivable, including any right of stoppage in
transit; and
 
v. All of the Company’s Intellectual Property; and
 
 
-1-

--------------------------------------------------------------------------------


 
vi. All of Company’s equity interest in its Subsidiaries (as defined in the
Subordinated Secured Note) and certificates evidencing such equity interest, and
any shares of stock (including, without limitation, a distribution in connection
with any reclassification, increase or reduction of capital or in connection
with any reorganization), or any option or right to acquire shares of stock, in
substitution of, or in exchange for, any of such equity interest, or any stock
dividend or split with respect to such equity interest, and any distributions,
whether dividend or liquidating or otherwise, of any cash or property with
respect to such equity interest; and
 
vii. All of the Company’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in paragraphs (i)
through (vi), inclusive, above.
 
b. “Copyrights” shall mean all of the following in which the Company now holds
or hereafter acquires any interest (i) all copyrights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof
or any other country; (ii) registrations, applications and recordings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (iii) any continuations,
renewals or extensions thereof; (iv) any registrations to be issued in any
pending applications; (v) prior versions of works covered by copyright and all
works based upon, derived from or incorporating such works; (vi) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (vii) rights to sue for
past, present and future infringements of any copyright; (viii) any rights in
any material which is copyrightable or which is protected by common law, United
States copyright laws or similar laws, or any law of any State, and (ix) any
other rights corresponding to any of the foregoing rights throughout the world.
 
c. “Copyright License” shall mean any agreement, written or oral, in which the
Company now holds or hereafter acquires any interest, granting any right in or
to any Copyright or Copyright registration (whether the Company is the licensee
or the licensor thereunder) including, without limitation, licenses pursuant to
which the Company has obtained the exclusive right to use a copyright owned by a
third party.
 
d. “Intellectual Property” shall mean, collectively, the Software Intellectual
Property, Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses and Trade Secrets.
 
e. “Obligations” means all of the Company’s obligations under this Agreement,
the Subscription Agreement and the Note, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later decreased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Parties as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.
 
f. “Patents” shall mean all of the following in which the Company now holds or
hereafter acquires any interest: (i) all patents of the United States or any
other country, all registrations and recordings thereof and all applications for
patents of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (ii) all reissues, divisions,
continuations, renewals, continuations in part or extensions thereof; (iii) all
patents to issue in any such applications; (iv) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to
patents, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (v) rights to sue for past, present and
future infringements of any patent.
 
 
-2-

--------------------------------------------------------------------------------


 
 
g. “Patent License” shall mean any agreement, whether written or oral, in which
the Company now holds or hereafter acquires any interest, granting any right
with respect to any Patent (whether the Company is the licensee or the licensor
thereunder).
 
h. “Software Intellectual Property” shall mean (i) all software programs
(including, without limitation, all source code, object code and all related
applications and data files), whether now owned, upgraded, enhanced, licensed or
leased or hereafter acquired by the Company; (ii) all computers and electronic
data processing hardware and firmware associated therewith; (iii) all
documentation (including, without limitation, flow charts, logic diagrams,
manuals, guides and specifications) with respect to such software, hardware and
firmware described in the preceding subclauses (i) and (ii); and (iv) all rights
with respect to all of the foregoing, including, without limitation, any and all
upgrades, modifications, copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and substitutions,
replacements, additions, or model conversions of any of the foregoing.
 
i. “Trademarks” shall mean any of the following in which the Company now holds
or hereafter acquires any interest: (i) any trademarks, tradenames, corporate
names, company names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof and any applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country (collectively, the “Marks”); (ii)
any reissues, extensions or renewals thereof, (iii) the goodwill of the business
symbolized by or associated with the Marks, (iv) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement and (v) rights to sue for past, present and
future infringements of the Marks.
 
j. “Trademark License” shall mean any agreement, written or oral, in which the
Company now holds or hereafter acquires any interest, granting any right in and
to any Trademark or Trademark registration (whether the Company is the licensee
or the licensor thereunder).
 
k. “Trade Secrets” shall mean common law and statutory trade secrets and all
other confidential or proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Company (all of the foregoing being collectively called a “Trade Secret”),
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including, without limitation, all documents and things embodying,
incorporating or referring in any way to such Trade Secret, all Trade Secret
Licenses, and including, without limitation, the right to sue for and to enjoin
and to collect damages for the actual or threatened misappropriation of any
Trade Secret and for the breach or enforcement of any such Trade Secret license.
 
l. “UCC” means the Uniform Commercial Code, as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Secured Parties’ security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection of priority and for purposes of
definitions related to such provisions.
 
 
-3-

--------------------------------------------------------------------------------


 
2. Grant of Security Interest.  As a further inducement for the Secured Parties
to enter into the Subordinated Secured Promissory Note and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, the Company hereby, unconditionally and
irrevocably, pledges, grants and hypothecates to the Secured Parties, a
continuing subordinated security interest in, a continuing third lien upon, a
right to possession and disposition of, and a right of set-off against, in each
case to the fullest extent permitted by law, all of the Company’s right, title
and interest of whatsoever kind and nature in and to the Collateral (the
“Security Interest”).
 
3. Representations, Warranties, Covenants and Agreements of the Company.  Except
as set forth on Schedule A attached hereto, the Company represents and warrants
to, and covenants and agrees with, the Secured Parties as follows:
 
a. The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise carry out its obligations thereunder.  The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the
Company.  This Agreement constitutes a legal, valid and binding obligation of
the Company enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally.
 
b. The Company represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where the
Collateral is stored or located;
 
c. The Company is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Company in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the
Collateral.  There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing covering or affecting
any of the Collateral.  So long as this Agreement shall be in effect, without
the prior consent of the Secured Parties, which consent shall not be
unreasonably withheld, the Company shall not execute and shall not knowingly
permit to be on file in any such office or agency any such financing statement
or other document or instrument.
 
d. No part of the Collateral or rights in connection therewith has been judged,
by any governmental body with proper jurisdiction, to be invalid or
unenforceable.  No written claim has been received alleging the Company’s use of
any Collateral violates the rights of any third party. There has been no adverse
decision to the Company’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Company’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or threatened before any court, judicial body,
administrative or regulatory agency, arbitrator or other governmental authority.
 
e. The Company shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto.
 
 
-4-

--------------------------------------------------------------------------------


 
f. This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected third priority security interest in such Collateral and,
to the extent that it can be perfected through such filings, the Intellectual
Property.  Except for the filing of financing statements on Form-1 under the UCC
with the jurisdictions indicated on Schedule A, attached hereto, no
authorization or approval of or filing with or notice to any governmental
authority or regulatory body is required either (i) for the grant by the Company
of, or the effectiveness of, the Security Interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company or (ii) for
the perfection of, or exercise by the Secured Parties of, their rights and
remedies hereunder.
 
g. Prior to or promptly after the closing of the Subordinated Secured Note, the
Secured Parties shall file or cause to be filed one or more executed UCC
financing statements on Form-1 with respect to the Security Interest with the
appropriate jurisdictions.  Furthermore, upon request of the Secured Parties,
the Company shall execute and deliver any and all agreements, instruments,
documents, and papers as the Secured Parties may reasonably request to evidence
the Secured Parties’ security interest in the Intellectual Property and the
goodwill and general intangibles of the Company relating thereto or represented
thereby.
 
h. The execution, delivery and performance of this Agreement does not conflict
with or cause a material breach or default, or an event that with or without the
passage of time or notice, shall constitute a material breach or default, under
any agreement to which the Company is a party or by which the Company is
bound.  No consent (including, without limitation, from stockholders or
creditors of the Company) is required for the Company to enter into and perform
its obligations hereunder.
 
i. The Company shall at all times safeguard, protect and maintain the Collateral
for the account of the Secured Parties until this Agreement and the Security
Interest hereunder shall terminate pursuant to Section 12. Without limiting the
generality of the foregoing, the Company shall pay all governmental fees and
taxes necessary to maintain the Collateral and the Security Interest hereunder,
and the Company shall obtain and furnish to the Secured Parties from time to
time, upon demand, such releases and/or subordinations of claims and liens which
may be required to maintain the priority of the Security Interest hereunder.
 
j. The Company will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral without the prior written consent
of the Secured Parties.
 
k. The Company shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of the occurrence of
any event which would have a material adverse effect on the value of the
Collateral or on the Secured Parties’ security interest therein.
 
l. The Company shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Parties may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce the Security
Interest.
 
m. The Company shall permit the Secured Parties and its representatives and
agents to inspect the Collateral at any time and to make copies of records
pertaining to the Collateral as may be requested by the Secured Parties from
time to time.
 
 
-5-

--------------------------------------------------------------------------------


 
n. The Company will take all steps reasonably necessary to diligently pursue and
seek to preserve, enforce and collect any rights, claims, causes of action and
accounts receivable in respect of the Collateral.
 
o. The Company shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Company that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.
 
p. All information supplied to the Secured Parties by or on behalf of the
Company with respect to the Collateral is accurate and complete in all material
respects as of the date hereof, and all information supplied after the date
hereof to the Secured Parties shall be accurate in all material respects.
 
q. With respect to any of the Company’s Intellectual Property:
 
i. such Intellectual Property is subsisting and the rights in connection with
such Intellectual Property have not been adjudged invalid or unenforceable, in
whole or in part;
 
ii. the rights in connection with such Intellectual Property are valid and
enforceable;
 
iii. the Company has made all necessary filings and recordations necessary to
protect its interest in such Intellectual Property, including, without
limitation, recordations of all of its interests in the Patents, Patent
Licenses, Trademarks and Trademark Licenses in the United States Patent and
Trademark Office and its claims to the Copyrights and Copyright Licenses in the
United States Copyright Office;
 
iv. the Company is the exclusive owner of the entire and unencumbered right,
title and interest in and to such Intellectual Property and no claim has been
made that the use of such Intellectual Property infringes on the asserted rights
of any third party; and
 
v. the Company has performed and will continue to perform all acts and has paid
all required fees and taxes to maintain its rights with respect to each and
every item of Intellectual Property in full force and effect throughout the
United States, as applicable.
 
r. Except with respect to any Trademark or Copyright that the Company shall
reasonably determine is of negligible economic value to the Company, the Company
shall:
 
i. maintain each Trademark and Copyright in full force free from any claim of
abandonment for non-use, maintain as in the past the quality of products and
services offered under such Trademark or Copyright; employ such Trademark or
Copyright with the appropriate notice of registration; not adopt or use any mark
which is confusingly similar or a colorable imitation of such Trademark or
Copyright unless the Secured Party shall obtain a perfected security interest in
such mark pursuant to this Agreement; and not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark or Copyright may become invalidated;
 
 
-6-

--------------------------------------------------------------------------------


 
 
ii. not, except with respect to any Patent that it shall reasonably determine is
of negligible economic value to it, do any act, or omit to do any act, whereby
any Patent may become abandoned; and
 
iii. notify the Secured Parties immediately if it knows, or has reason to know,
that any application or registration relating to any Patent, Trademark or
Copyright may become abandoned, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
the United States) regarding its ownership of any Patent, Trademark or Copyright
or its right to register the same or to keep and maintain the same.
 
s. Whenever the Company, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office or the United States Copyright Office or acquire rights to any new
Patent, Trademark or Copyright whether or not registered, report such filing to
the Secured Parties within five (5) business days after the last day of the
fiscal quarter in which such filing occurs.
 
t. The Company shall take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Patents, Trademarks and Copyrights, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
 
u. In the event that any Patent, Trademark or Copyright included in the
Intellectual Property is infringed, misappropriated or diluted by a third party,
the Company shall promptly notify the Secured Parties after it learns thereof
and shall, unless it shall reasonably determine that such Patent, Trademark or
Copyright is of negligible economic value to it, which determination it shall
promptly report to the Secured Parties: promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as it shall reasonably deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright.  If the Company
lacks the financial resources to comply with this Section 3(v), the Company
shall so notify the Secured Parties and shall cooperate fully with any
enforcement action undertaken by the Secured Parties on behalf of the Company.
 
v. None of such Patents, Trademarks, Copyrights and Trade Secrets is the subject
of any licensing or franchise agreement as of the date of this Agreement.  No
holding, decision or judgment has been rendered by any governmental authority
which would limit, cancel or question the validity of any License, Patent,
Trademark, Copyright and Trade Secrets.  No action or proceeding is pending (i)
seeking to limit, cancel or question the validity of any License, Patent,
Trademark, Copyright or Trade Secret, or (ii) which, if adversely determined,
would have a material adverse effect on the value of any License, Patent,
Trademark, Copyright or Trade Secret.  The Company has used and will continue to
use for the duration of this Agreement, proper statutory notice in connection
with its use of the Patents, Trademarks and Copyrights and consistent standards
of quality in products leased or sold under the Patents, Trademarks and
Copyrights.
 
4. Defaults.  The following events shall be “Events of Default”:
 
a. The occurrence of an Event of Default as defined in the Subordinated Secured
Note;
 
 
-7-

--------------------------------------------------------------------------------


 
b. If any representation or warranty of the Company in this Agreement proves to
be incorrect in any material respect when made; and
 
c. The failure by the Company to observe or perform any of its obligations
hereunder for ten (10) business days after receipt by the Company of notice of
such failure from the Secured Parties.
 
5. Duty To Hold In Trust.  Upon the occurrence of an Event of Default, and at
any time thereafter, the Company shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Notes or otherwise, or of any check, draft, note, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Parties and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Secured Parties for application to the
satisfaction of the Obligations.
 
6. Rights and Remedies Upon Default.  Upon occurrence and continuance of any
Event of Default and at any time thereafter, upon the approval and request from
the Secured Parties of at least a majority of the aggregate Principal Amount of
the Notes then outstanding, the Secured Parties shall have the right to exercise
all of the remedies conferred to the Secured Parties hereunder and under the
Notes, and the Secured Parties shall have all the rights and remedies of a
secured party under the UCC and/or any other applicable law (including the
Uniform Commercial Code of any jurisdiction in which any Collateral is then
subject).  Without limitation, the Secured Parties shall have the following
rights and powers:
 
a. to have a third party custodian take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and the Company shall assemble the Collateral and make it available to the
Secured Parties for the benefit of the Secured Parties at places which the
Secured Parties shall reasonably select, whether at the Company’s premises or
elsewhere, and make available to the Secured Parties, without rent, all of the
Company’s respective premises and facilities for the purpose of the Secured
Parties taking possession of, removing or putting the Collateral in saleable or
disposable form; and
 
b. to operate the business of the Company using the Collateral and shall have
the right to assign, sell, lease or otherwise dispose of and deliver all or any
part of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Secured Parties may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Company or right of redemption of the Company, which are hereby expressly
waived.  Upon each such sale, lease, assignment or other transfer of Collateral,
the Secured Parties may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of the
Company, which are hereby waived and released.
 
7. Indemnification of the Secured Parties.  Neither the Secured Parties nor any
of its affiliates or representatives will be liable for any action taken or
omitted to be taken by it or them under this Agreement in good faith and
believed by it or them to be within the discretion or power conferred upon it or
them by this Agreement or be responsible for the consequences of any error of
judgment (except for fraud, gross negligence, or willful misconduct).  The
Company shall indemnify the Secured Parties and its representatives and hold
them harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses, and
reasonable disbursements of any kind or nature whatsoever that may be imposed
on, asserted against, or incurred by them in any way relating to or arising out
of this Agreement or any action taken or omitted by them under this Agreement.
 
 
-8-

--------------------------------------------------------------------------------


 
 
8. Applications of Proceeds.  The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations on a pro rata basis
based on the Principal Amount of each Secured Parties’ Notes at the time of the
default, and to the payment of any other amounts required by applicable law,
after which the Secured Parties shall pay to the Company any surplus
proceeds.  If, upon the sale, license or other disposition of the Collateral,
the proceeds thereof are insufficient to pay all amounts to which the Secured
Parties are legally entitled, then the Company will be liable for the
deficiency, together with interest thereon, plus interest at the Default Rate as
set forth in the Notes, and the reasonable fees of any attorneys employed by the
Secured Parties to collect such deficiency.  To the extent permitted by
applicable law, the Company waives all claims, damages and demands against the
Secured Parties arising out of the repossession, removal, retention or sale of
the Collateral.
 
9. Costs and Expenses.  The Company agrees to pay all out-of-pocket fees, costs
and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Parties.  The Company shall
also pay all other claims and charges which would reasonably be expected to
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein.  Upon the occurrence and continuance of an Event of Default, the
Company shall upon demand, pay to the Secured Parties the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Secured Parties incurs in connection
with (a) the enforcement of this Agreement, (b) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (c) the exercise or enforcement of any of the rights of the
Secured Parties under the Notes, including, without limitation, costs of
collection.  Until so paid, any fees payable hereunder shall be added to the
principal amount of the Notes and shall bear interest as set forth in the Notes.
 
10. Responsibility for Collateral.  The Company assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Company hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.
 
11. Security Interest Absolute.  All rights of the Secured Parties and all
Obligations of the Company hereunder, shall be absolute and unconditional,
regardless of: (a) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the Notes or
any other agreement entered into in connection with the foregoing; (b) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; or
(c) any action by the Secured Parties to obtain, adjust, settle and cancel in
its sole discretion any insurance claims or matters made or arising in
connection with the Collateral.  The Company expressly waives presentment,
protest and notice of protest.  In the event that at any time any transfer of
any Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, the Company’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  The Company waives all
right to require the Secured Parties to proceed against any other person or to
apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy.
 
 
-9-

--------------------------------------------------------------------------------


 
12. Term of Agreement.  This Agreement and the Security Interest shall terminate
on the date on which all payments under the Notes have been indefeasibly made in
full and all other Obligations have been indefeasibly paid.
 
13. Power of Attorney; Further Assurances.
 
a. The Company authorizes the Secured Parties, and does hereby make, constitute
and appoint it, and its respective officers, agents, successors or assigns with
full power of substitution, as the Company’s true and lawful attorney-in-fact,
with power, in its own name or in the name of the Company, to, after the
occurrence and during the continuance of an Event of Default, (i) endorse any
notes, checks, drafts, money orders, or other instruments of payment (including,
without limitation, payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Parties; (ii) to sign and endorse any UCC financing statement or any
invoice, freight or express bill, bill of lading, storage or warehouse receipts,
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to the Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iv) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; and (v) generally, to do, at the option of the Secured Parties,
and at the Company’s expense, at any time, or from time to time, all acts and
things which the Secured Parties deem necessary to protect, preserve and realize
upon the Collateral and the Security Interest granted therein in order to effect
the intent of this Agreement and the Notes, all as fully and effectually as the
Company might or could do; and the Company hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof.  This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.
 
b. On a continuing basis, the Company will cooperate in good faith with the
Secured Parties to make, execute, acknowledge, deliver, file and record, as the
case may be, in the proper filing and recording places in any applicable
jurisdiction, all such instruments, and take all such action as may reasonably
be deemed necessary or advisable, or as reasonably requested by the Secured
Parties, to perfect the Security Interest granted hereunder and otherwise to
carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Secured Parties the grant or perfection of a security interest
in all the Collateral.
 
c. The Company hereby irrevocably appoints the Secured Parties as the Company’s
attorney-in-fact, with full authority in the place and stead of the Company and
in the name of the Company, from time to time in the Secured Parties’
discretion, to take any action and to execute any instrument which the Secured
Parties may deem necessary or advisable in order to perfect the Security
Interest, including the filing, in its sole discretion, of one or more financing
or continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Company where permitted by law.
 
 
-10-

--------------------------------------------------------------------------------


 
 
14. Notices.  All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given (i) if delivered by hand, (ii) upon receipt of
proof of sending thereof if sent by facsimile, (iii) upon receipt if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day, or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses: (A)  if to the
Company, to the address set forth immediately below the Company’s name on the
signature pages hereto; and (B) if to the Investor, to the address set forth
immediately below the Investor’s name on the signature pages hereto.  Each party
shall provide notice to all of the other parties of any change in address.
 
15. Other Security.  To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Parties’ rights and
remedies hereunder.
 
16. Miscellaneous.
 
a. No course of dealing between the Company and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
b. All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
 
c. This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto, including the
prior Agreement.  Any term of this Agreement may be terminated or amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively) only with
written consent of the Company and the holders of more than fifty percent (50%)
of the then-outstanding principal amount of the Notes.  Any termination,
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of the Notes, each future holder of the Notes, their successors
and assigns, and the Company.
 
d. In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable.  If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
e. No waiver of any breach or default or any right under this Agreement shall be
considered valid unless in writing and signed by the party giving such waiver,
and no such waiver shall be deemed a waiver of any subsequent breach or default
or right, whether of the same or similar nature or otherwise.
 
 
-11-

--------------------------------------------------------------------------------


 
 
f. This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
g. Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
 
h. The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New
York.  Each of the parties hereto hereby consents to the exclusive jurisdiction
and venue of the Courts of the State of New York, located in the City and County
of New York and the United States District Court, Southern District, for the
State of New York with respect to any matter relating to this Agreement and
performance of the parties’ obligations hereunder, the documents and instruments
executed and delivered concurrently herewith or pursuant hereto and performance
of the parties’ obligations thereunder and each of the parties hereto hereby
consents to the personal jurisdiction of such courts and shall subject itself to
such personal jurisdiction.  Any action, suit or proceeding relating to such
matters shall be commenced, pursued, defended and resolved only in such courts
and any appropriate appellate court having jurisdiction to hear an appeal from
any judgment entered in such courts.  The parties irrevocably waive the defense
of an inconvenient forum to the maintenance of such suit or proceeding.  Service
of process in any action, suit or proceeding relating to such matters may be
made and served within or outside the State of New York by registered or
certified mail to the parties and their representatives at their respective
addresses specified in Section 14 hereof, provided that a reasonable time, not
less than thirty (30) days, is allowed for response.  Service of process may
also be made in such other manner as may be permissible under the applicable
court rules.
 
i. Each party hereto hereby agrees to waive its respective rights to a jury
trial of any claim or cause of action based upon or arising out of this
Agreement.  The scope of this waiver is intended to be all encompassing of any
disputes that may be filed in any court and that relate to the subject mater of
this Agreement, including without limitation contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each party
hereto acknowledges that this waiver is a material inducement for each party to
enter into a business relationship, that each party has relied on this waiver in
entering into this Agreement and that each party will continue to rely on this
waiver in their related future dealings.  Each party further warrants and
represents that it has reviewed this waiver with its legal counsel, and that
such party has knowingly and voluntarily waives its rights to a jury trial
following such consultation.  This waiver is irrevocable, meaning that,
notwithstanding anything herein to the contrary, it may not be modified either
orally or in writing, and this waiver shall apply to any subsequent amendments,
renewals and supplements or modifications to this agreement.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
17. Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.
 
18. Facsimile Signature.  In the event that any signature is delivered by
facsimile transmission, PDF, electronic signature or other similar electronic
means, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.
 
 
-12-

--------------------------------------------------------------------------------


 
 
19.           Priority.  The security interest granted hereby shall be
subordinate in all respects to any liens securing the Senior Debt (as defined in
the Note), irrespective of the perfection and the priority of such liens, and
the Secured Parties shall take no action to enforce any right hereunder unless
and until it shall have given 30 days advance notice to such secured
parties.  If requested by such secured parties, Secured Parties shall take no
action to enforce any such right until the prior secured parties shall have
consented to such actions.  Any enforcement of the provisions of this Agreement
by the Secured Parties shall provide for the prior payment in full of the
Platinum Debt, and the Secured Parties shall take no actions challenging the
seniority of the liens securing the Platinum Debt.  The holders of the Platinum
Debt are intended third party beneficiaries of this Section 19, which may not be
amended or waived without their prior written consent.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 
 

 
-13-

--------------------------------------------------------------------------------


 


 
[SIGNATURE PAGE TO SECURITY AGREEMENT]


 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
COMPANY:
 
NATURALNANO, INC.




By:          ______________________________________


Name:     ______________________________________


Title:      ______________________________________




Notices:                 If to the Company:


NaturalNano, Inc.
Attn: Jim Wemitt
15 Schoen Place
Pittsford, NY 14534
Facsimile: (585) 267-4861
Telephone: (585) 267-4848


If to the Subscribers: The addresses and fax numbers indicated on the signature
page to the Subscription Agreement.
 
 
 
 


-14-

--------------------------------------------------------------------------------






 
ACKNOWLEDGEMENT
 
 


STATE OF                                                           
                                        )
 
                            )  ss.:
 
COUNTY OF                                                              
                                  )
 
On the ___ day of __________________, 200__, before me, the undersigned, a
notary public in and for such state, personally appeared
________________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity as an executive officer on behalf of _________________________, and
that by his signature on the instrument, he executed the instrument, and that he
make such appearance before the undersigned.
 


 
__________________________________
 
Notary Public
 
 
 
 
-15-

--------------------------------------------------------------------------------


 
 
 
ADDITIONAL SIGNATURE PAGES TO SECURITY AGREEMENT


SECURED PARTY:






By:           ______________________________________


Name:     ______________________________________


Title:      ______________________________________


Notices:



 
with copies to (which shall not constitute notice):


Anslow & Jaclin LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attn: Joseph M. Lucosky, Esq.
Telephone: (732) 409 1212
Facsimile: (732) 577 1188


 

 
-16-

--------------------------------------------------------------------------------






 




 
SCHEDULE A
 
 
Principal Place of Business of the Company:


15 Schoen Place
Pittsford, NY 14534


Locations Where Collateral is Located or Stored:


15 Schoen Place
Pittsford, NY 14534


Exceptions to Representations and Warranties Under Section 3:


3q(iii): The Company has not yet applied for any trademark registrations with
the U.S. Patent and Trademark Office for its any of its trademarks.
 
 
 

 
 


 -17-

--------------------------------------------------------------------------------